EXHIBIT 10.31

 

 

SECURITIES PURCHASE AGREEMENT

 

BY AND BETWEEN

 

MAIN STREET RESTAURANT GROUP, INC.

 

AND

 

CIC MSRG LP

 

APRIL 27, 2005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS

 

 

 

 

ARTICLE 2

PURCHASE AND SALE OF SHARES

 

 

 

 

2.1

Purchase of Securities

 

2.2

Purchase Price and Form of Payment

 

2.3

Closing Date

 

 

 

 

ARTICLE 3

BUYER’S REPRESENTATIONS AND WARRANTIES

 

 

 

 

3.1

Organization and Qualification

 

3.2

Authorization; Enforcement

 

3.3

Securities Matters

 

3.4

Information

 

3.5

Restrictions on Transfer

 

 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

 

 

4.1

Organization and Qualification

 

4.2

Authorization; Enforcement

 

4.3

Capitalization; Valid Issuance of Securities

 

4.4

No Conflicts

 

4.5

SEC Documents; Financial Statements

 

4.6

Absence of Certain Changes

 

4.7

Absence of Litigation

 

4.8

Patents, Copyrights

 

4.9

Tax Status

 

4.10

No Material Adverse Contracts

 

4.11

Certain Transactions

 

4.12

Permits; Compliance

 

4.13

Environmental Matters

 

4.14

Title to Property

 

4.15

No Investment Company

 

4.16

No Brokers

 

4.17

Registration Rights

 

4.18

1934 Act Registration

 

4.19

Labor Relations

 

4.20

Insurance

 

4.21

ERISA

 

4.22

Disclosure

 

4.23

Disclosure Controls

 

 

 

 

ARTICLE 5

COVENANTS

 

 

 

 

5.1

Form D; Blue Sky Laws

 

5.2

Use of Proceeds

 

5.3

Expenses

 

5.4

Listing

 

 

i

--------------------------------------------------------------------------------


 

5.5

No Integration

 

5.6

Appointment of Directors

 

5.7

Restriction on Trading

 

5.8

Insurance

 

5.9

Right of First Offer

 

 

 

 

ARTICLE 6

CONDITIONS TO THE COMPANY’S OBLIGATION

 

 

 

 

6.1

Delivery of Transaction Documents

 

6.2

Payment of Purchase Price

 

6.3

Representations and Warranties

 

6.4

Litigation

 

 

 

 

ARTICLE 7

CONDITIONS TO BUYER’S OBLIGATION

 

 

 

 

7.1

Delivery of Transaction Documents

 

7.2

Representations and Warranties

 

7.3

Litigation

 

7.4

No Material Adverse Change

 

 

 

 

ARTICLE 8

INDEMNIFICATION

 

 

 

 

8.1

Indemnification by the Company

 

8.2

Notification

 

8.3

Contribution

 

 

 

 

ARTICLE 9

GOVERNING LAW; MISCELLANEOUS

 

 

 

 

9.1

Governing Law

 

9.2

Counterparts; Signatures by Facsimile

 

9.3

Headings

 

9.4

Severability

 

9.5

Entire Agreement; Amendments

 

9.6

Notices

 

9.7

Successors and Assigns

 

9.8

Third Party Beneficiaries

 

9.9

Publicity

 

9.10

Further Assurances

 

9.11

No Strict Construction

 

9.12

Remedies

 

9.13

Survival

 

9.14

Waiver of Jury

 

 

ii

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT, dated as of April 27, 2005, is entered into
by and between MAIN STREET RESTAURANT GROUP, INC., a Delaware corporation, and
CIC MSRG LP, a Delaware limited partnership.

 

RECITALS

 

A.            The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Rule 506;

 

B.            Buyer desires to purchase and the Company desires to issue and
sell, upon the terms and conditions set forth in this Agreement, (i) 2,325,581
shares of Common Stock, and (ii) Warrants to purchase up to 581,395 shares of
Common Stock;

 

C.            Contemporaneous with the Closing of this Agreement, the parties
hereto have agreed to execute and deliver the Registration Rights Agreement.

 

AGREEMENT

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

“Accredited Investor” has the meaning set forth in Section 3.3.

 

“Agreement” means this Securities Purchase Agreement.

 

“Buyer” means CIC MSRG LP, a Delaware limited partnership.

 

“Buyer Nominee” means an individual selected by the Buyer to serve as a director
of the Company.

 

“Buyer Representative” means an individual selected by the Buyer to serve as an
observer at all meetings of the Board of Directors of the Company and to receive
all correspondence and other materials distributed to directors of the Company
in their capacity as directors.

 

“Common Stock” means the Company’s Common Stock, par value $0.001 per share.

 

“Company”  means Main Street Restaurant Group, Inc., a Delaware corporation.

 

“Company Disclosure Schedule” has the meaning set forth in Article 4.

 

“Copyrights” has the meaning set forth in Section 4.8.

 

“Closing” has the meaning set forth in Section 2.3.

 

“Closing Date” means April 27, 2005 or such other time as may be mutually agreed
upon by the parties to this Agreement.

 

--------------------------------------------------------------------------------


 

“Current Filings” means the Company’s Annual Report on Form 10-K for the year
ended December 31, 2004 and its Proxy Statement on Schedule 14A for its 2005
Annual Meeting.

 

“Environmental Laws” has the meaning set forth in Section 4.13.

 

“Equity Offering” has the meaning set forth in Section 5.8.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Hazardous Materials” has the meaning set forth in Section 4.13.

 

“Indemnified Party” has the meaning set forth in Section 8.1.

 

“Intellectual Property” has the meaning set forth in Section 4.8.

 

“Investment Company” has the meaning set forth in Section 4.15.

 

“Losses” has the meaning set forth in Section 8.1.

 

“Material Adverse Effect” means any material adverse effect on the business,
operations, assets, financial condition or prospects of the Company or its
Subsidiaries, if any, or on the transactions contemplated hereby or by the
agreements or instruments to be entered into in connection herewith.

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Patents” has the meaning set forth in Section 4.8.

 

“Permits” has the meaning set forth in Section 4.12.

 

“Purchase Price” has the meaning set forth in Section 2.2.

 

“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached as Exhibit B, executed and delivered on the
Closing Date, pursuant to which the Company agrees to register the resale of the
Shares and Warrant Shares under the 1933 Act and the rules and regulations
promulgated thereunder, and applicable state securities laws.

 

“Regulation S” means Regulation S promulgated under the 1933 Act.

 

“Rule 144” means Rule 144 promulgated under the 1933 Act.

 

“Rule 506” means Rule 506 of Regulation D promulgated under the 1933 Act.

 

“Securities” means the Shares and the Warrants being issued and sold under the
Agreement.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Documents” has the meaning set forth in Section 4.5.

 

2

--------------------------------------------------------------------------------


 

“Shares” means the 2,325,581 shares of Common Stock being issued and sold under
this Agreement.

 

“Subsidiaries” means any corporation or other organization, whether incorporated
or unincorporated, in which the Company owns, directly or indirectly, any equity
or other ownership interest.

 

“Trademarks” has the meaning set forth in Section 4.8.

 

“Transaction Documents” means this Agreement, the Registrations Rights
Agreement, the warrant agreement representing the Warrants and any other
documents contemplated by the Agreement.

 

“Transfer Instructions” means instructions delivered to the transfer agent for
the Company’s Common Stock to issue certificates representing the Shares
registered in the name of the Buyer and to delver such certificates to the
Buyer, and further providing that such instructions cannot be revoked or amended
without the written consent of the Buyer.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

“Warrants” means warrants to purchase up to 581,395 shares of Common Stock
represented by a warrant agreement substantially in the form of Exhibit A.

 

ARTICLE 2

PURCHASE AND SALE OF SECURITIES

 

2.1           Purchase of Securities.  Subject to the terms and conditions of
this Agreement, on the Closing Date, the Company shall issue and sell the
Securities to the Buyer, and the Buyer shall purchase from the Company the
Securities.

 

2.2           Purchase Price and Form of Payment.  At the Closing, Buyer shall
pay a total of $5,000,000 (the “Purchase Price”) for the Shares.  In exchange
for payment of the Purchase Price, Buyer shall also be issued the Warrants.  The
Purchase Price shall be paid by wire transfer of immediately available funds in
accordance with the Company’s written instructions.  At the Closing, upon
payment of the Purchase Price by Buyer, the Company will (a) deliver Transfer
Instructions to the transfer agent for the Company’s Common Stock, and (b) will
deliver an executed warrant agreement, substantially in the Form of Exhibit A,
representing the Warrants to the Buyer.

 

2.3           Closing Date.  Subject to the satisfaction (or written waiver) of
the conditions set forth in Article 6 and Article 7 below, the closing of the
transactions contemplated by this Agreement shall be held on the Closing Date at
the offices of Haynes and Boone, LLP, 1221 McKinney Street, Suite 2100, Houston,
Texas 77010, or at such other location as may be mutually agreed upon by the
parties to this Agreement (the “Closing”).

 

ARTICLE 3

BUYER’S REPRESENTATIONS AND WARRANTIES

 

The Buyer represents and warrants to the Company that:

 

3.1           Organization and Qualification.  The Buyer is a limited
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it is organized, with full power and authority to
purchase the Securities.

 

3

--------------------------------------------------------------------------------


 

3.2           Authorization; Enforcement. This Agreement has been duly and
validly authorized by, and duly executed and delivered on behalf of, the Buyer,
and this Agreement constitutes the valid and binding agreement of the Buyer
enforceable in accordance with its terms, except as such enforceability may be
limited by: (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws in effect that limit creditors’ rights generally; (ii)
equitable limitations on the availability of specific remedies; and (iii)
principles of equity.

 

3.3           Securities Matters.  In connection with the Company’s compliance
with applicable securities laws:

 

a.             The Buyer understands that the Securities are being offered and
sold to it in reliance upon specific exemptions from the registration
requirements of United States and state securities laws and that the Company is
relying upon the truth and accuracy of, and the Buyer’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Buyer set forth herein in order to determine the availability of such
exemption and the eligibility of the Buyer to acquire the Securities.

 

b.             The Buyer is purchasing the Securities for its own account, not
as a nominee or agent, for investment purposes and not with a present view
towards distribution, except pursuant to sales exempted from registration under
the 1933 Act, or registered under the 1933 Act as contemplated by the
Registration Rights Agreement.

 

c.             The Buyer is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D promulgated under the 1933 Act (an “Accredited
Investor”), and has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Securities.  The Buyer understands that its investment in the Securities
involves a significant degree of risk. The Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities.

 

3.4           Information.  The Buyer and its advisors, if any, have been
furnished with all information relating to the business, finances and operations
of the Company and information relating to the offer and sale of the Securities
which have been requested by the Buyer or its advisors.  Neither such inquiries
nor any other due diligence investigation conducted by Buyer or any of its
advisors or representatives shall modify, amend or affect Buyer’s right to rely
on the Company’s representations and warranties contained in Article 4 below. 
The Buyer understands that its investment in the Securities involves a
significant degree of risk.

 

3.5           Restrictions on Transfer.  The Buyer understands that, except as
provided in the Registration Rights Agreement, the Securities and the Warrant
Shares have not been and are not being registered under the 1933 Act or any
applicable state securities laws. The Buyer may be required to hold the
Securities and the Warrant Shares indefinitely and the Securities and the
Warrant Shares may not be transferred unless (i) the Securities and the Warrant
Shares are sold pursuant to an effective registration statement under the 1933
Act, (ii) the Buyer shall have delivered to the Company an opinion of counsel to
the effect that the Securities or the Warrant Shares to be sold or transferred
may be sold or transferred pursuant to an exemption from such registration,
which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions, (iii) the Securities or the Warrant Shares
are sold or transferred to an “affiliate” (as defined in Rule 144 (or a
successor rule)) of the Buyer who agrees to sell or otherwise transfer the
Securities only in accordance with this Section 3.5 and who is an Accredited
Investor, (iv) the Securities or the Warrant Shares are sold pursuant to Rule
144, or (v) the

 

4

--------------------------------------------------------------------------------


 

Securities or the Warrant Shares are sold pursuant to Regulation S (or a
successor rule), and the Buyer shall have delivered to the Company an opinion of
counsel that shall be in form, substance and scope customary for opinions of
counsel in comparable transactions.  Notwithstanding the foregoing or anything
else contained herein to the contrary, the Securities and the Warrant Shares may
be pledged as collateral in connection with a bona fide margin account or other
lending arrangement.

 

The Buyer understands that until such time as the Securities and Warrant Shares
have been resold pursuant to a registration statement filed under the 1933 Act
as contemplated by the Registration Rights Agreement, are eligible for resale
pursuant to Rule 144(k) under the 1933 Act or are sold pursuant to Rule 144 or
another similar exemption from registration, certificates evidencing the
Securities and Warrant Shares may bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of the
certificates evidencing such Securities and Warrant Shares):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND HAVE BEEN ISSUED IN RELIANCE UPON EXEMPTIONS AFFORDED UNDER
APPLICABLE LAWS.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
OFFERED, SOLD, HYPOTHECATED, TRANSFERRED OR OTHERWISE ASSIGNED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR AN APPLICABLE EXEMPTION TO THE REGISTRATION
REQUIREMENTS OF SUCH LAWS.”

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Company’s Disclosure Schedule attached hereto
(“Company Disclosure Schedule”), the Company represents and warrants to the
Buyer that:

 

4.1           Organization and Qualification.  Each of the Company and its
Subsidiaries, if any, is a corporation or other entity duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, with full power and authority as a corporation or
other entity to own, lease, use and operate its properties and to carry on its
business as now operated and conducted.  Each of the Company and its
Subsidiaries is duly qualified as a foreign corporation or other entity to do
business and is in good standing in each jurisdiction in which its ownership or
use of property or the nature of the business conducted by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing would not have a Material Adverse Effect.

 

4.2           Authorization; Enforcement.  The Company has all requisite
corporate power and authority to enter into and perform this Agreement and the
Transaction Documents and to consummate the transactions contemplated hereby and
thereby and to issue the Securities, in accordance with the terms hereof and
thereof.  The execution and delivery of this Agreement and the other Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby (including without limitation, the issuance of
the Securities and the Warrant Shares) have been duly authorized by the
Company’s Board of Directors and no further consent or authorization of the
Company, its Board of Directors, or its shareholders is required.  This
Agreement and the Transaction Documents have been duly executed and delivered by
the Company.  This Agreement constitutes, and each of the Transaction Documents
will constitute, upon execution and delivery by the Company, a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by: (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws in
effect that limit creditors’ rights generally; (ii) equitable limitations on the
availability of specific remedies; and (iii) principles of equity.

 

5

--------------------------------------------------------------------------------


 

4.3           Capitalization; Valid Issuance of Securities.  As of the date
hereof, the authorized capital stock of the Company consists of 25,000,000
shares of Common Stock, of which 14,641,929 shares are issued and outstanding,
and 2,000,000 shares of preferred stock, $0.001 par value per share, none of
which are outstanding.  All of such outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable.  The Shares and
Warrant Shares have been duly authorized and upon issuance pursuant to the terms
of this Agreement or upon exercise of the Warrants will be validly issued, fully
paid and nonassessable.  No shares of capital stock of the Company are subject
to preemptive rights or any other similar rights of the shareholders of the
Company or any liens or encumbrances imposed through the actions or failure to
act of the Company.  Except as disclosed in the Current Filings, as of the date
of this Agreement, (i) there are no outstanding options, warrants, scrip, rights
to subscribe for, puts, calls, rights of first refusal, agreements,
understandings, claims or other commitments or rights of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for any shares of capital stock of the Company or any of its Subsidiaries, or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock, (ii) there are no agreements
or arrangements under which the Company or any of its Subsidiaries is obligated
to register the sale of any of its or their securities under the 1933 Act
(except the Registration Rights Agreement) and (iii) there are no anti-dilution
or price adjustment provisions contained in any security issued by the Company
(or in any agreement providing rights to security holders) that will be
triggered by the issuance of the Securities or the Warrant Shares.  The Company
is not a party to, and to the Company’s knowledge, none of its shareholders are
a party to, any agreements with respect to the voting or transfer of the
Company’s capital stock or with respect to any other aspect of the Company’s
affairs.

 

4.4           No Conflicts.  The execution, delivery and performance by the
Company of this Agreement and the Transaction Documents and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Securities) will not (i) conflict with
or result in a violation of any provision of the Certificate of Incorporation or
the By-laws, each as amended, of the Company, (ii) violate or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both could become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture, patent, patent license or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a material violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and
regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound (except for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect).  Neither the Company nor any of its
Subsidiaries is in violation of its Certificate of Incorporation, By-laws or
other organizational documents and neither the Company nor any of its
Subsidiaries is in default (and no event has occurred which with notice or lapse
of time would result in a default) under, and neither the Company nor any of its
Subsidiaries has taken any action or failed to take any action that would give
to others any rights of termination, amendment, acceleration or cancellation of,
any agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which any property or assets of the Company or any of its
Subsidiaries is bound, except for possible defaults as would not, individually
or in the aggregate, have a Material Adverse Effect.  Except as specifically
contemplated by this Agreement and as required under the 1933 Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency, regulatory agency, self regulatory organization or
stock market or any third party in order for it to execute, deliver or perform
any of its obligations under this Agreement or the Transaction Documents.  All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof.  The

 

6

--------------------------------------------------------------------------------


 

Company is not in violation of the listing requirements of the NASDAQ National
Market and does not reasonably anticipate that the Common Stock will be delisted
by the NASDAQ National Market in the foreseeable future.  The Company and its
Subsidiaries are unaware of any facts or circumstances that might give rise to
any of the foregoing.

 

4.5           SEC Documents; Financial Statements.  Since December 30, 2002, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents (other than exhibits to such documents) incorporated by
reference therein, being hereinafter referred to herein as the “SEC
Documents”).  As of their respective dates, the SEC Documents complied as to
form in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  None of the statements made in any such SEC Documents is, or
has been, required to be amended or updated under applicable law (except for
such statements as have been amended or updated in any subsequent filing prior
to the date hereof.)  As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form and substance in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles, consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may not include footnotes, year end adjustments or may be
condensed or summary statements) and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).  Except as set forth in the
financial statements of the Company included in the SEC Documents, the Company
has no liabilities, contingent or otherwise, other than (i) liabilities incurred
in the ordinary course of business subsequent to December 27, 2004 and (ii)
obligations under contracts and commitments incurred in the ordinary course of
business and not required under generally accepted accounting principles to be
reflected in such financial statements, which, individually or in the aggregate,
are not material to the financial condition or operating results of the Company.

 

4.6           Absence of Certain Changes.  Since December 27, 2004, the Company
has conducted its business only in the ordinary course, consistent with past
practice, and since that date there has been no material adverse change and no
material adverse development in the assets, liabilities, business, properties,
operations, financial condition, results of operations or prospects of the
Company or any of its Subsidiaries.

 

4.7           Absence of Litigation.  There is no action, suit, claim,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against the
Company or any of its Subsidiaries, or their officers or directors in their
capacities as such, that could have a Material Adverse Effect.  The Company and
its Subsidiaries are unaware of any facts or circumstances which might give rise
to any of the foregoing.

 

4.8           Patents, Copyrights.  Each of the Company and its Subsidiaries
owns or possesses the requisite licenses or rights to use all patents, patent
applications, patent rights, inventions, know-how, trade secrets, trademarks,
trademark applications, service marks, service names, trade names and

 

7

--------------------------------------------------------------------------------


 

copyrights (“Intellectual Property”) necessary to enable it to conduct its
business as now operated (and, to the Company’s knowledge, as presently
contemplated to be operated in the future); there is no claim or action by any
person pertaining to, or proceeding pending, or to the Company’s knowledge
threatened, which challenges the right of the Company or of a Subsidiary with
respect to any Intellectual Property necessary to enable it to conduct its
business as now operated (and, to the Company’s knowledge, as presently
contemplated to be operated in the future); to the Company’s knowledge, the
Company’s or its Subsidiaries’ current and intended products, services and
processes do not infringe on any Intellectual Property or other rights held by
any person; and the Company is unaware of any facts or circumstances which might
give rise to any of the foregoing.  Neither the Company nor any of its
Subsidiaries owns or possesses any copyrights, patents, or trademarks.

 

4.9           Tax Status.  Each of the Company and its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.  The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, state or local tax.  None of the Company’s
tax returns is presently being audited by any taxing authority.

 

4.10         No Materially Adverse Contracts.  Neither the Company nor any of
its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect.  Neither the Company nor any of its Subsidiaries is a
party to any contract or agreement which in the judgment of the Company’s
officers has or is expected to have a Material Adverse Effect.

 

4.11         Certain Transactions.  Except for arm’s length transactions
pursuant to which the Company or any of its Subsidiaries makes payments in the
ordinary course of business upon terms no less favorable than the Company or any
of its Subsidiaries could obtain from third parties, none of the officers,
directors, or employees of the Company is presently a party to any transaction
with the Company or any of its Subsidiaries (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

4.12         Permits; Compliance.  Each of the Company and its Subsidiaries is
in possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Permits”), and there is no
action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Permits.  Neither the Company nor any
of its Subsidiaries is in conflict with, or in default or violation of, any of
the Permits, except for any such conflicts, defaults or violations which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.  Since December 27, 2004, neither the Company nor any
of its Subsidiaries has received any notification with respect to possible
conflicts,

 

8

--------------------------------------------------------------------------------


 

defaults or violations of applicable laws, except for notices relating to
possible conflicts, defaults or violations, which conflicts, defaults or
violations would not have a Material Adverse Effect.

 

4.13         Environmental Matters.  There are, with respect to the Company or
any of its Subsidiaries, no past or present violations of Environmental Laws (as
defined below), releases of any material into the environment, actions,
activities, circumstances, conditions, events, incidents, or contractual
obligations which may give rise to any common law environmental liability or any
liability under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 or similar federal, state, local or foreign laws and
neither the Company nor any of its Subsidiaries has received any notice with
respect to any of the foregoing, nor is any action pending or, to the Company’s
knowledge, threatened in connection with any of the foregoing.  The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.  Other
than those that are or were stored, used or disposed of in compliance with
applicable law, no Hazardous Materials are contained on or about any real
property currently owned, leased or used by the Company or any of its
Subsidiaries, and no Hazardous Materials were released on or about any real
property previously owned, leased or used by the Company or any of its
Subsidiaries during the period the property was owned, leased or used by the
Company or any of its Subsidiaries, except in the normal course of the Company’s
or any of its Subsidiaries’ business.  There are no underground storage tanks on
or under any real property owned, leased or used by the Company or any of its
Subsidiaries that are not in compliance with applicable law.

 

4.14         Title to Property.  The Company and its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects, except such as would not have a Material Adverse
Effect.  Any real property and facilities held under lease by the Company and
its Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as would not have a Material Adverse Effect.  The liability
of the Company and its Subsidiaries under leases that have been subleased or
assigned to third parties does not, and will not, exceed $1,500,000 in the
aggregate.

 

4.15         No Investment Company.  The Company is not, and upon the issuance
and sale of the Securities as contemplated by this Agreement will not be an
“investment company” as defined under the Investment Company Act of 1940 (an
“Investment Company”).  The Company is not controlled by an Investment Company.

 

4.16         No Brokers.  The Company has taken no action which would give rise
to any claim by any person for brokerage commissions, transaction fees or
similar payments relating to this Agreement or the transactions contemplated
hereby.

 

4.17         Registration Rights.  Except pursuant to the Registration Rights
Agreement or as set forth in the SEC Documents, effective upon the Closing,
neither Company nor any Subsidiary is currently subject to any agreement
providing any person or entity any rights (including piggyback registration
rights) to have any securities of the Company or any Subsidiary registered with
the SEC or registered or qualified with any other governmental authority.

 

9

--------------------------------------------------------------------------------


 

4.18         1934 Act Registration.  The Common Stock is registered pursuant to
Section 12(g) of the 1934 Act, and the Company has taken no action designed to,
or which, to the knowledge of the Company, is likely to have the effect of,
terminating the registration of the Common Stock under the 1934 Act.

 

4.19         Labor Relations.  No labor or employment dispute exists or, to the
knowledge of the Company, is imminent or threatened, with respect to any of the
employees or consultants of the Company that has, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

4.20         Insurance.  The Company and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are reasonable and customary for companies in the
Company’s line of business.  The Company has no reason to believe that it will
not be able to renew existing insurance coverage for itself and its Subsidiaries
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary or appropriate to continue business.

 

4.21         ERISA.  Except as disclosed in the Current Filings, the Company
does not have any employee benefit plan as defined in Section 3(3) of ERISA or
any other executive or employee compensation program, and the Company has
substantially performed all material obligations, whether arising by operation
of law or by contract, respecting the plans and programs disclosed in the
Company Disclosure Schedule, has no knowledge respecting defaults or violations
respecting such plans and programs and has timely made all contributions
required to be made to such plans and programs.  As to each employee benefit
plan disclosed in the Company Disclosure Schedule that is intended to be
“qualified” under Section 401 of the Code, such plan has received a favorable
determination letter from the Internal Revenue Service regarding such qualified
status and remains so qualified.  Neither the Company, nor any trade or business
(whether) or not incorporated which together with the Company would be deemed to
be a “single employer” within the meaning of Section 4001(b) of ERISA, sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date of this Agreement sponsored, maintained or contributed to any employee
pension benefit plan, as defined in Section 3(2) of ERISA.  The consummation of
the transactions contemplated by this Agreement will not require the Company to
make a larger contribution to, pay greater benefits or provide any other rights
under any plan or program disclosed in the Company Disclosure Schedule or
otherwise.

 

4.22         Disclosure.  The Company understands and confirms that each Buyer
will rely on the representations and covenants contained herein in effecting the
transactions contemplated by this Agreement and the Transaction Documents.  All
disclosure provided to the Buyers regarding the Company, its businesses and the
transactions contemplated hereby, including the disclosures in the Company
Disclosure Schedule attached hereto furnished by or on behalf of the Company,
taken as a whole is true and correct in all material respects and does not
contain any untrue statement of material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.  No event or
circumstance has occurred or information exists with respect to the Company or
its Subsidiaries or its or their businesses, properties, prospects, operations
or financial conditions, which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.

 

4.23         Disclosure Controls.  Each of the Company and its Subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted

 

10

--------------------------------------------------------------------------------


 

accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) and 15d-15(e) under the 1934 Act of the
Company and each of its Subsidiaries provide reasonable assurance that material
information relating to the Company and its Subsidiaries is made known to the
Company’s Chief Executive Officer and Chief Financial Officer and, based on an
evaluation conducted as of March 31, 2005; there are no significant deficiencies
or weaknesses in the design or operations of internal controls that could
adversely affect the Company’s ability to record, process and report financial
data and other information required to be disclosed in the reports filed or
furnished by the Company pursuant to the 1934 Act.

 

ARTICLE 5

COVENANTS

 

5.1           Form D; Blue Sky Laws.  Upon completion of the Closing, the
Company shall file with the SEC a Form D with respect to the Securities as
required under Regulation D and each applicable state securities commission and
will provide a copy thereof to the Buyer promptly after such filing.

 

5.2           Use of Proceeds.  The Company shall use the proceeds from the sale
of the Securities for general corporate purposes; provided, however, that none
of such proceeds shall be used to repay indebtedness of the Company other than
revolving credit facility indebtedness that could be redrawn by the Company
following such repayment.

 

5.3           Expenses.  At the Closing, the Company shall reimburse the Buyer
for expenses in the amount of up to $65,000 incurred by Buyer in connection with
the negotiation, preparation, execution, delivery and performance of this
Agreement and the Transaction Documents, including, without limitation, legal,
accounting, and other business due diligence expenses as well as out of pocket
costs incurred by the Buyer.

 

5.4           Listing.  The Company will obtain and, for so long as the Buyer
owns any of the Shares or Warrant Shares, use its best efforts to maintain the
listing and trading of its Common Stock on the NASDAQ National Market or any
equivalent replacement exchange and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the National Association of Securities Dealers and such exchanges, as
applicable.

 

5.5           No Integration.  The Company shall not make any offers or sales of
any security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the 1933
Act or cause the offering of the Securities to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.

 

5.6           Appointment of Directors.  For so long as Buyer beneficially owns
(as defined in Rule 13d-3 promulgated under the 1934 Act) at least 20% of the
Shares, the Company agrees to (i), unless otherwise instructed by Buyer,
nominate the Buyer Nominee as a director, include the Buyer Nominee as a
director nominee of the Company in its annual proxy statement and use its best
efforts to ensure that the Buyer Nominee is elected by the Company’s
stockholders, and (ii) permit the Buyer Representative to attend all meetings of
the Company’s Board of Directors and to distribute all correspondence and other
materials distributed to directors of the Company in their capacity as directors
to the Buyer Representative.  Upon the request of Buyer, the Company agrees to
appoint Michael S. Rawlings to its Board of Directors as the Buyer Nominee.  As
of the Closing Date, the Company agrees to appoint

 

11

--------------------------------------------------------------------------------


 

Fouad Z. Bashour as the Buyer Representative.  Until Buyer requests Michael S.
Rawlings’ appointment to the Board of Directors as contemplated above, Michael
S. Rawlings will be entitled to all the rights and privileges of a Buyer
Representative as set forth herein.  The Buyer Nominee shall be entitled to the
same compensation and reimbursement of expenses, and to participate in Company
stock option and similar equity incentive plans, as other members of the
Company’s Board of Directors.  The Buyer Representative shall be entitled to the
same reimbursement of out-of-pocket expenses as members of the Board of
Directors.

 

5.7           Restriction on Trading.  The Company shall not, and shall cause
John F. Antioco, William G. Shrader, and Michael Garnreiter to refrain from,
trading in any shares of Common Stock (other than issuances by the Company and
acquisitions by directors and executive officers upon exercise of outstanding
stock options granted to directors and officers) until the earlier of (i) the
effectiveness of the registration statement contemplated by the Registration
Rights Agreement, or (ii) the date on which the Shares and Warrant Shares are
freely tradable by the Buyer without restriction pursuant to Rule 144(k)
promulgated under the 1933 Act.

 

5.8           Insurance.  For so long as Buyer beneficially owns (as defined in
Rule 13d-3 promulgated under the 1934 Act) at least 20% of the Shares, the
Company shall use its best efforts and, where applicable, shall cause each
Subsidiary to maintain or cause to be maintained with financially sound and
reputable insurers that have a rating of “A-” or better as established by Best’s
Rating Guide (or an equivalent rating with such other publication of a similar
nature as shall be in current use), directors’ liability insurance providing at
least the same coverage and amounts and containing terms and conditions which
are not less advantageous in any material respect than the directors’ liability
insurance maintained by the Company as of the Closing Date.

 

5.9           Right of First Offer.  For a period of one year from the Closing
Date, Buyer will be given the first right to purchase any Common Stock,
preferred stock, securities exercisable for or convertible into the Company’s
equity securities, or other equity securities proposed to be offered by the
Company, other than issuances to employees of the Company pursuant to Company
stock option, 401(k), or stock purchase plans (“Equity Offering”).  If (a) Buyer
fails to exercise such right to acquire the securities being offered pursuant to
an Equity Offering within 30 days of being informed of such offering or (b) if
the price, terms and conditions proposed by the Buyer for the securities in the
Equity Offering are not acceptable to the Company, then the Company shall have
90 days to complete the Equity Offering and, in the case of clause (b) above, at
a price and upon terms more favorable to the Company than those proposed by the
Buyer.  If the Company does not consummate the Equity Offering within such
90-day period, then the Company shall not thereafter issue or sell any
securities pursuant to an Equity Offering without providing Buyer a right of
first offer in the manner provided above.  Notwithstanding the foregoing,
Buyer’s rights under this Section 5.9 are limited to acquiring such shares of
Common Stock, preferred stock, securities exercisable for or convertible into
the Company’s equity securities, or other equity securities proposed to be
offered by the Company, that the Company could issue to Buyer without prior
shareholder approval under Rule 4350(i)(1)(D) of the NASD Manual; provided,
however, that the foregoing limitation shall not apply if the Equity Offering to
a third party would also require the approval of the Company’s shareholders
under Rule 4350(i)(1)(D).

 

ARTICLE 6

CONDITIONS TO THE COMPANY’S OBLIGATION

 

The obligation of the Company hereunder to issue and sell the Securities to a
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date of each of the following conditions, provided that these conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion:

 

12

--------------------------------------------------------------------------------


 

6.1           Delivery of Transaction Documents.  The Buyer shall have executed
and delivered the Transaction Documents to the Company.

 

6.2           Payment of Purchase Price.  The Buyer shall have delivered the
Purchase Price in accordance with Section 2.2 above.

 

6.3           Representations and Warranties.  The representations and
warranties of the Buyer shall be true and correct in all material respects as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date),
and the applicable Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the applicable Buyer at
or prior to the Closing Date.

 

6.4           Litigation.  No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters herein that prohibits consummation of any of the transactions
contemplated by this Agreement.

 

ARTICLE 7

CONDITIONS TO BUYER’S OBLIGATION

 

The obligation of the Buyer hereunder to purchase the Securities at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for Buyer’s sole
benefit and may be waived by Buyer at any time in its sole discretion:

 

7.1           Delivery of Transaction Documents.  The Company shall have
executed and delivered the Transaction Documents to the Buyer and shall have
delivered the Transfer Instructions to the Company’s transfer agent for its
Common Stock.

 

7.2           Representations and Warranties.  The representations and
warranties of the Company shall be true and correct in all material respects
(provided, however, that such qualification shall only apply to representations
or warranties not otherwise qualified by materiality) as of the date when made
and as of the Closing Date as though made at such time (except for
representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.

 

7.3           Litigation.  No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

 

7.4           No Material Adverse Change.  There shall have been no material
adverse change in the assets, liabilities (contingent or otherwise), affairs,
business, operations, prospects or conditions (financial or otherwise) of the
Company or its Subsidiaries prior to the Closing Date.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 8

INDEMNIFICATION

 

8.1           Indemnification by the Company. Except as otherwise provided in
this Article 8, the Company agrees to indemnify, defend and hold harmless the
Buyer and its affiliates and their respective officers, directors, agents,
employees, subsidiaries, partners, members and controlling persons (each, an
“Indemnified Party”) to the fullest extent permitted by law from and against any
and all losses, claims, or written threats thereof, damages, expenses (including
reasonable fees, disbursements and other charges of counsel incurred by the
Indemnified Party) or other liabilities (collectively, “Losses”) resulting from
or arising out of any breach of any representation or warranty, covenant or
agreement by the Company to such Indemnified Party set forth in this Agreement
or any of the Transaction Documents, other than Losses incurred by an
Indemnified Person relating to a claim or action by the Company against any
Indemnified Person for the breach (or alleged breach) of this Agreement or any
documents contemplated by this Agreement by such Indemnified Person.

 

8.2           Notification. Each Indemnified Party under this Article 8 shall,
promptly after the receipt of notice of the commencement of any claim against
such Indemnified Party in respect of which indemnity may be sought from the
Company under this Article 8, notify the Company in writing of the commencement
thereof.  The omission of any Indemnified Party to so notify the Company of any
such action shall not relieve the Company from any liability which it may have
to such Indemnified Party except and only to the extent that such omission
results in the Company’s forfeiture of substantive rights or defenses and such
forfeiture results in more damages than would otherwise have resulted.  In case
any such claim shall be brought against any Indemnified Party, and it shall
notify the Company of the commencement thereof, the Company shall be entitled to
assume the defense thereof at its own expense, with counsel satisfactory to such
Indemnified Party in its reasonable judgment; provided, however, that any
Indemnified Party may, at its own expense, retain separate counsel to
participate in such defense at its own expense.  Notwithstanding the foregoing,
such Indemnified Party shall have the right to employ separate counsel and to
control its own defense of such claim if, in the reasonable opinion of counsel
to such Indemnified Party, either (x) one or more defenses are available to the
Indemnified Party that are not available to the Company or (y) a conflict or
potential conflict exists between the Company, on the one hand, and such
Indemnified Party, on the other hand, that would make such separate
representation advisable; provided, however, that the Company (i) shall not be
liable for the fees and expenses of more than one counsel to all Indemnified
Parties and (ii) shall reimburse the Indemnified Parties for all of such fees
and expenses of such counsel incurred in any action between the Company and the
Indemnified Parties or between the Indemnified Parties and any third party, as
such expenses are incurred.  The Company agrees that it will not, without the
prior written consent of the Indemnified Party, settle, compromise or consent to
the entry of any judgment in any pending or threatened claim relating to the
matters contemplated hereby (if any Indemnified Party is a party thereto or has
been actually threatened to be made a party thereto) unless such settlement,
compromise or consent includes an unconditional release of each Indemnified
Party from all liability arising, or that may arise, out of such claim,
including any injunctive relief against any Indemnified Party.  The Company
shall not be liable for any settlement of any claim effected against an
Indemnified Party without its written consent, which consent shall not be
unreasonably withheld.  The rights accorded to an Indemnified Party hereunder
shall be in addition to any rights that any Indemnified Party may have at common
law, by separate agreement or otherwise; provided, however, that notwithstanding
the foregoing or anything to the contrary contained in this Agreement, nothing
in this Article 8 shall restrict or limit any rights that any Indemnified Party
may have to seek equitable relief.

 

8.3           Contribution. If the indemnification provided for in this Article
8 from the Company is unavailable to an Indemnified Party hereunder in respect
of any Losses referred to herein, then the Company, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or

 

14

--------------------------------------------------------------------------------


 

payable by such Indemnified Party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the Company and Indemnified
Party in connection with the actions which resulted in such Losses, as well as
any other relevant equitable considerations.  The relative faults of such
Company and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such Company or
Indemnified Party, and the parties relative intent, knowledge, access to
information and opportunity to correct or prevent such action.  The amount paid
or payable by a party as a result of the Losses referred to above shall be
deemed to include, subject to the limitations set forth in Sections 8.1 and 8.2,
any legal or other fees, charges or expenses reasonably incurred by such party
in connection with any investigation or proceeding.

 

ARTICLE 9

GOVERNING LAW; MISCELLANEOUS

 

9.1           Governing Law.  This Agreement shall be enforced, governed by and
construed in accordance with the laws of the State of Delaware applicable to
agreements made and to be performed entirely within such state, without regard
to the principles of conflict of laws.  All parties agree that service of
process upon a party mailed by first class mail shall be deemed in every respect
effective service of process upon the party in any such suit or proceeding. 
Nothing herein shall affect any party’s right to serve process in any other
manner permitted by law.  The party which does not prevail in any dispute
arising under this Agreement shall be responsible for all fees and expenses,
including attorneys’ fees, incurred by the prevailing party in connection with
such dispute.

 

9.2           Counterparts; Signatures by Facsimile.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party.  This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

 

9.3           Headings.  The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.

 

9.4           Severability.  In the event that any provision of this Agreement
is invalid or unenforceable under any applicable statute or rule of law, then
such provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law.  Any provision hereof which may prove invalid or unenforceable under any
law shall not affect the validity or enforceability of any other provision
hereof.

 

9.5           Entire Agreement; Amendments.  This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and supersedes all prior written and
oral agreement and understandings relating to the matters covered herein,
including, without limitation, any confidentiality agreements.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.

 

9.6           Notices.  Any notices required or permitted to be given under the
terms of this Agreement shall be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally

 

15

--------------------------------------------------------------------------------


 

or by courier (including a recognized overnight delivery service) or by
facsimile, in each case addressed to a party.  The addresses for such
communications shall be:

 

If to the Company:

 

Main Street Restaurant Group, Inc.

5050 North 40th Street, Suite 200

Phoenix, Arizona 85018

Attention:  Michael Garnreiter

Telephone:  (602) 852-9000

Facsimile:  (602) 852-9076

 

With a copy to:

 

Greenberg Traurig

2375 East Camelback

Phoenix, Arizona 85016

Attention:  Robert Kant

Telephone:  (602) 445-8302

Facsimile:  (602) 445-8100

 

If to a Buyer:

 

To the address set forth immediately below such Buyer’s name on the signature
pages hereto.

 

With a copy to:

 

Haynes and Boone, LLP

1221 McKinney Street, Suite 2100

Houston, Texas  77010

Attention:  Edward Rhyne

Telephone: (713) 547-2226

Facsimile: (713) 236-5504

 

Each party shall provide notice to the other party of any change in address in
accordance with this section.

 

9.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  Neither
the Company nor the Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other. 
Notwithstanding the foregoing, the Buyer may assign its rights hereunder to any
person who purchases the Securities in a private transaction from the Buyer or
to any of its “affiliates,” as that term is defined under the 1934 Act, without
the consent of the Company.

 

9.8           Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

9.9           Publicity.  The Buyer shall have a reasonable advance period of
time to review and approve any press releases or any other public statements
with respect to the transactions contemplated

 

16

--------------------------------------------------------------------------------


 

hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release with respect to such
transactions as is required by applicable law and regulations (although the
Buyer shall be consulted by the Company in connection with any such press
release prior to its release and shall be provided with a copy thereof and be
given an opportunity to comment thereon).  Notwithstanding the foregoing, the
Company shall file with the SEC a Form 8-K disclosing the transactions herein
and attaching the relevant agreements and instruments within four business days
of the Closing Date.

 

9.10         Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

9.11         No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

9.12         Remedies.  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer by vitiating the
intent and purpose of the transaction contemplated hereby.  Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Agreement will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Agreement, that the
Buyer shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Agreement
and to enforce specifically the terms and provisions hereof, without the
necessity of showing economic loss and without any bond or other security being
required.

 

9.13         Survival.  The representations and warranties of the Company and
the agreements and covenants set forth in Sections 4.5, 4.9, 4.13, 4.14 and 4.21
shall survive the Closing, notwithstanding any due diligence investigation
conducted by or on behalf of the Buyer, for the greater of (a) 30 months from
the Closing Date and (b) the applicable statute of limitations period.  The
other representations and warranties of the Company in Articles 4 and the Buyer
in Article 3 shall survive for a period of 30 months from the Closing Date,
notwithstanding any due diligence investigation conducted by or on behalf of the
Buyer.

 

9.14         Waiver of Jury Trial.  The Company and the Buyer hereby (i)
irrevocably and unconditionally waive, to the fullest extent permitted by law,
trial by jury in any legal action or proceeding relating to this Agreement or
any Transaction Documents and for any counterclaim therein; (ii) certify that no
party hereto nor any representative or administrative agent of counsel for any
party hereto has represented, expressly or otherwise, or implied that such party
would not, in the event of litigation, seek to enforce the foregoing waiver, and
(iii) acknowledge that such party has been induced to enter into this Agreement
or any of the Transaction Documents and the transactions contemplated hereby and
thereby by, among other things, the mutual waivers and certifications contained
in this Section 9.14.

 

[Remainder of page intentionally left blank]

 

[Signature page follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

 

MAIN STREET RESTAURANT GROUP, INC.

 

 

 

 

 

By:

/s/ William G. Shrader

 

 

Title:

President and CEO

 

 

 

 

 

 

BUYER:

 

 

 

CIC MSRG LP

 

 

 

 

 

By:

/s/ Marshall B. Payne

 

 

Title:

President of CIC Partners GP LLC,

 

 

 

General Partner of CIC MSRG LP

 

 

 

 

JURISDICTION: Delaware

 

ADDRESS: 500 Crescent Court, Suite 250

 

Dallas, TX 75201

 

Telephone: (214) 880-4489

 

Facsimile: (214) 880-4491

 

 

SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT

--------------------------------------------------------------------------------